Citation Nr: 1038043	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  91-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 3, 1996, for 
the grant of service connection for genital warts.

2.  Entitlement to an initial compensable evaluation for genital 
warts.

3.  Entitlement to an effective date earlier than January 12, 
2005, for the award of a 100 percent disability evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Attorney Daniel G. Krasnegor; 
Goodman, Allen & Filetti, PPLC


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2004 and August 2005 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2006 the Board denied a compensable initial evaluation 
for genital warts and an earlier effective date for the grant of 
service connection for genital warts.  The Veteran subsequently 
appealed these issues to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the Veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision and 
remand the Veteran's claims for readjudication.  In a January 
2008 Order, the Court granted the joint motion, vacated the 
Board's July 2006 decision, and remanded the case to the Board 
for readjudication.  

This claim was then before the Board in August 2008, at which 
time the Board remanded it for additional development.  Further 
development is still needed on the issue of entitlement to an 
initial compensable evaluation for genital warts before the claim 
can be decided on the merits.

The issue of entitlement to an initial compensable evaluation for 
genital warts is herein REMANDED to the RO.  VA will notify the 
Veteran when further action is required.

FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran's attorney submitted a written statement 
withdrawing the appeal for an effective date prior to April 3, 
1996, for the grant of service connection for genital warts.


2.  In an August 2005 rating decision, the Veteran's evaluation 
for schizophrenia was increased to 100 percent effective from 
January 12, 2005.

3.  Prior to January 12, 2005, the Veteran's schizophrenia was 
characterized by paranoia, delusions, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  He did not manifest suicidal ideation; 
obsessional rituals interfering with routine activities; 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance or hygiene.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of an effective date prior to April 3, 1996, 
for the grant of service connection for genital warts have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an effective date prior to January 12, 2005, 
for a 100 percent evaluation for schizophrenia have not been met.  
38 U.S.C.A. §§ 1155, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9203 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Entitlement to an Effective Date Earlier than April 3, 1996, 
for the
Grant of Service Connection for Genital Warts

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may 
be made by the appellant or by his authorized representative.  38 
C.F.R. § 20.204(c) (2010).

In August 2008 the Board remanded the issue of an effective date 
earlier than March 23, 2004, for the grant of service connection 
for genital warts for additional development.  In a January 2010 
rating decision, the RO granted an effective date of April 13, 
1996.  The Veteran's attorney wrote in a March 2010 statement 
that the Veteran objected to the assignment of a 0 percent 
evaluation.  The attorney did not indicate that the Veteran 
objected to the new April 13, 1996, effective date for the grant 
of service connection.  Therefore, the issue is found to be 
withdrawn, and it is not appropriately before the Board.

As the Veteran has withdrawn his appeal as to the above-mentioned 
issue, there remain no allegations of error of fact or law for 
appellate consideration.  Therefore, the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not applicable 
for this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal.

B.  Entitlement to an Effective Date Earlier than January 12, 
2005, for the
Award of a 100 Percent Evaluation for Schizophrenia

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
attorney of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In November 2005 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the August 2005 rating decision, March 2006 
SOC, and January 2010 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair disposition 
of this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 (West 
2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  As pertinent 
here, where a claim has not been filed within one year after 
separation from service, the law provides that the effective date 
of an award of service connected disability compensation based on 
an original claim or a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is received.  
While the term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant or his duly 
authorized representative, may be considered an informal claim.  
Such claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application to:  
(1) evidence that an increase in disability had occurred; and (2) 
to the receipt of an application within one year after that 
increase in disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a disability 
rating on a disability compensation claim until service 
connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a 
claimant to be awarded an effective date up to one year prior to 
the filing of an application for an increase, if an increase to 
the next disability level is ascertainable, and if a claim is 
received within one year thereafter.  VA must review all the 
evidence of record, not just evidence not previously considered.  
The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes the 
claim for increase, provided also that the claim for increase is 
received within one year after the increase.  The Court further 
stated that the phrase "otherwise, the effective date shall be 
the date of receipt of the claim" provides the applicable 
effective date when a factually-ascertainable increase occurred 
more than one year prior to receipt of the claim for increase.  
Hazan v. Gober, 10 Vet. App. 511 (1997).

When a claim is denied as a result of an RO decision, failure to 
timely initiate an appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

An appeal consists of a timely filed NOD in writing, and, after 
an SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a) (2009); 38 C.F.R. § 20.200 (2009).  The NOD 
must be submitted within one year of issuance of the rating 
action being appealed.  38 C.F.R. § 20.302 (2009).  The law 
requires that a communication from a claimant contain certain 
information to constitute an NOD.  Specifically, an NOD is 
defined as a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original jurisdiction 
and a desire to contest the result.  While special wording is not 
required, the notice of disagreement must be in terms which can 
be reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201.

Following the receipt of an NOD, the agency of original 
jurisdiction (the RO) is obligated to undertake any indicated 
development or review, and if that does not resolve the 
disagreement, by either a grant or a withdrawal of the 
disagreement, it "shall prepare a statement of the case."  38 
U.S.C.A. § 7105(d).  It then becomes the responsibility of the 
claimant to complete the steps necessary to perfect an appeal, if 
that is his or her desire, by timely filing a "substantive 
appeal."  38 U.S.C.A. § 7105(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two evaluations shall be assigned, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the entire recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships, a 50 percent 
rating. 

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name, a 100 
percent rating.  

In the present case, the Veteran originally filed a claim for 
service connection for a mental disorder on April 13, 1989.  The 
claim was continuously pursued by the Veteran with the RO, the 
Board, and the Court of Appeals for Veterans Claims.  In an April 
2004 rating decision, the RO granted service connection for 
schizophrenia, paranoid type, and assigned an evaluation of 50 
percent, effective April 13, 1989.  A 100 percent evaluation was 
assigned from July 7, 2000, through August 31, 2000, due to a 
hospitalization of over 21 days.  On September 1, 2000, the 50 
percent evaluation was resumed.  The Veteran filed a timely NOD 
as to the 50 percent evaluation.  The RO then increased the 
Veteran's evaluation for schizophrenia from 50 to 100 percent 
effective January 12, 2005, in an August 2005 rating decision.  
An SOC was issued on March 22, 2006, and the Veteran filed a 
timely Form 9 on May 17, 2006.  Therefore, the Board will herein 
consider whether the Veteran is entitled to an evaluation in 
excess of 50 percent for schizophrenia prior to January 12, 2005, 
with the exception of the period from July 7, 2000, through 
August 31, 2000, for which the Veteran has already been granted 
an evaluation of 100 percent.

Reviewing the evidence of record, we note the Veteran had a VA 
examination for posttraumatic stress disorder (PTSD) in August 
1996.  It was noted that in October 1992 he wrote that he had 
flashbacks and nightmares and that his treatment records showed 
steady, excessive alcohol use for approximately 15 years.  The 
Veteran refused treatment for his alcohol use until November 
1990, at which time he was diagnosed with alcohol abuse and rule 
out malingering due to frequently requesting medication for 
nerves.  While the Veteran had been diagnosed in the past with 
PTSD and panic disorder, the VA examiner did not feel that the 
record indicated that he met the criteria for these disorders.  
The Veteran had taken Klonopin, which was discontinued because of 
alcohol use, as well as Prozac, Trazodone for difficulty sleeping 
and a depressed mood.  At the time of the VA examination the 
Veteran was taking over-the-counter medications.

During the examination the Veteran refused to answer several 
questions regarding his symptoms.  His behavior was negative for 
psychomotor agitation or retardation, his eye contact was poor, 
and he was uncooperative.  His affect was restricted, his form of 
thought linear, his speech quiet, and there was no evidence of 
psychotic processes.  He was alert and oriented, his memory good, 
and his remote memory was fair.  The examiner diagnosed the 
Veteran with alcohol abuse, "rule out" dependence; "rule out" 
PTSD; "rule out" mood disorder; "rule out" psychotic disorder; 
and "rule out" anxiety disorder.

The Veteran underwent a VA mental health examination in October 
1997 at which he presented paperwork indicating that he was to be 
involuntarily committed in October 1988 for alcohol use.  He 
indicated he was receiving weekly outpatient treatment at the 
time of the examination, but he could not remember the name of 
the provider due to "amnesia" related to a traumatic head 
injury.  He could not state why he was having psychiatric 
treatment and he denied being prescribed psychiatric medication 
at that time.  The Veteran indicated having prior VA psychiatric 
treatment with a Dr. F, but he would not elaborate, and he was 
uncooperative in answering questions about his symptoms.  The 
examiner noted that the Veteran was somewhat unkempt and he was 
"extremely guarded and hostile during the examination with poor 
eye contact."  The Veteran's upper extremities were somewhat 
tremulous, and at times he tightly clutched an umbrella.  His 
speech was normal in rate with decreased volume, his affect was 
dysphoric with restrictive range, and his thought process was 
coherent without any current suicidal ideation or homicidal 
ideation.  There was no evidence of psychosis and cognition was 
grossly intact.  Insight and judgment were extremely poor.  The 
examiner could not make a diagnosis because of the Veteran's 
uncooperativeness.

K.L., Ph.D., F.N.P., a VA psychologist, wrote in August 2000 that 
she had followed the Veteran for four to six months and that he 
was totally and permanently disabled.  September 2000 VA 
treatment records indicate that the Veteran suffered from 
delusional thinking, paranoia, and auditory hallucinations.  At 
treatment the day before he was casually dressed and adequately 
groomed.  The Veteran's mood appeared within the normal range 
with congruent affect.  He denied suicidal and homicidal intent 
and thought processes were linear and connected.  "Delusional 
system" was described as intact, and he denied audio and visual 
hallucinations.  Later in September 2000 the Veteran was 
described at treatment as alert and oriented times three.  Later 
in September 2000 it was noted at VA treatment that the Veteran 
continued to have the fixed delusion that his neighbor is 
purposely shining lights in his mother's home and that the lights 
contain surveillance cameras.  

October 2000 treatment notes indicate that the Veteran had 
delusional thinking, paranoia and auditory hallucinations.  Later 
in October 2000 VA treatment notes indicated that a treating 
provider considered committing the Veteran due to extreme 
paranoia and guarded affect.  However, she did not do so because 
she could not elicit from the Veteran delusional thinking or 
thought of harm to himself or others.  November 2000 VA treatment 
records indicate that the Veteran affect's was flat and mood 
withdrawn but that he was more interactive than at his prior 
appointment.  The Veteran denied auditory hallucinations and 
paranoia was evident.  He was noted to have schizophrenia, 
paranoid, chronic.  February 2001 VA treatment records indicate 
that the Veteran continued to be paranoid and guarded in 
conversation but that he answered questions with prompting.  In 
April 2001 the Veteran was described as guarded and evasive and 
his thought process was goal directed with a poverty of thought 
and paranoia.  In December 2001 the Veteran continued to be 
described as paranoid and his speech was more spontaneous.  VA 
treatment notes through January 2003 indicate that the Veteran 
continued to have delusions and that his insight and judgment 
were described as impaired or poor.  At January 2003 VA treatment 
it was noted that the Veteran had a reduction in psychotic 
symptoms as evidenced by improved social interactions.

At August 2003 VA mental health treatment the Veteran was 
described as having no complaints.  He continued to have 
delusions regarding his neighbor but denied intent to harm him.  
The Veteran had been taking Seroquel without adverse side effects 
and he denied hallucinations and suicidal and homicidal ideation.  
He denied changes in his sleep and felt rested, and his appetite 
was normal.  The Veteran's insight and judgment continued to be 
described as poor.  February 2004 and May 2004 VA treatment notes 
indicate that the Veteran again had no complaints and continued 
to have delusions regarding his neighbor but denied intent to 
harm him.  He was still taking Seroquel without adverse side 
effects and he denied hallucinations and suicidal and homicidal 
ideation.  The Veteran's insight and judgment continued to be 
described as poor.  In April 2004 the Veteran's sister reported 
that he threatened to kill her and would not allow her or their 
other siblings into his home.  She reported that the Veteran had 
threatened his neighbor, and she did not think he was taking care 
of himself.

Reviewing the evidence of record from prior to January 12, 2005, 
the Board finds that the Veteran's schizophrenia was 
characterized by delusions, paranoia, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, DC 9411.

In finding that the Veteran did not have the symptoms associated 
with a 70 percent evaluation, the Board notes that the evidence 
does not show suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, and neglect of personal appearance or hygiene.  
See 38 C.F.R. § 4.130, DC 9411.
 
Although the August 1996 VA examination notes indicate that the 
Veteran had been diagnosed with panic disorder, the VA examiner 
noted that the records did not show that he met the criteria for 
this disorder.  His treatment notes, discussed above, do not show 
that he had near continuous panic or depression that affected his 
ability to function independently, appropriately and effectively.  
The treatment notes indicate that he repeatedly displayed 
paranoia regarding his neighbor but, except for his sister's 
report in April 2004, the record does not show that he threatened 
his neighbor during this period.  Furthermore, at treatment 
following his sister's report the Veteran denied intent to harm 
the neighbor.  The record does not indicate that he had spatial 
disorientation, and he repeatedly denied suicidal ideation.   

The October 1997 VA examiner described the Veteran as being 
somewhat unkempt, and September 2000 treatment records indicate 
that he was adequately groomed.  The Veteran's sister indicated 
in April 2004 that she did not believe he was taking care of 
himself.  Therefore, although the record shows that the Veteran 
may have neglected aspects of his appearance, it does not appear 
that he had the neglect of personal appearance or hygiene that is 
contemplated in the criteria for a 70 percent evaluation.  

It is also noted that in August 2000 Dr. L opined that the 
Veteran was totally and permanently disabled.  However, Dr. L did 
not discuss the Veteran's specific symptoms, and the letter was 
written during a period in which the Veteran was under a 
temporary 100 percent disability evaluation.  The treatment 
records discussed above show that the record indicates the 
Veteran had some improvement after Dr. L's letter.  For example, 
at February 2001 treatment he answered questions with prompting, 
and it was noted in January 2003 that he had a reduction in 
psychotic symptoms, as evidenced by improved social interactions.  
Furthermore, at multiple treatment sessions in 2003-2004 he was 
noted to not have any complaints.
 
In summary, based upon these facts as supported by the weight of 
the entire record for the entire rating period in issue, the 
Veteran's schizophrenia more nearly approximates the rating 
criteria for a 50 percent evaluation than it does a 70 percent 
evaluation, the next higher, under DC 9411.  The Board has duly 
considered staged ratings, pursuant to Fenderson, supra, but 
finds that the 50 percent rating currently assigned is 
appropriate for the entire rating period.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the condition are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than January 12, 2005, for 
the assignment of a 100 percent evaluation for schizophrenia, and 
the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

The appeal for an effective date prior to April 3, 1996, for the 
grant of service connection for genital warts is dismissed.

An effective date earlier than January 12, 2005, for the award of 
a 100 percent disability evaluation for schizophrenia is denied.


REMAND

When the RO granted the Veteran service connection for genital 
warts, it noted that his service treatment records show he was 
hospitalized for a week for exacerbations from venereal warts.  
At his separation examination in December 1973, the clinical 
evaluation of the genitourinary system was normal, and the 
Veteran noted that he was still under treatment for the genital 
warts.  He wrote in March 2004 that the removal of warts on his 
penis left it sensitive, and that sexual activity can cause cuts 
and bleeding.

In August 2005 the Veteran had a VA skin examination for genital 
warts.  He reported that since the surgery he underwent during 
service he had been having recurrence of the warts approximately 
once a month.  He said he had been given a cream about a year 
earlier for the warts, which was helpful.  The Veteran described 
the warts as painful, and said he had difficulty having sexual 
relations because of the irritation.  On examination, the Veteran 
had some hypopigmented areas on the shaft of his penis but did 
not have any evidence of warts.  The penis was not tender, and he 
did not have lymphadenopathy.

Upon re-examination for genital warts in March 2009, he reported 
that the wart flare-ups come and go, and are worse in the summer.  
During the flare-ups, they are painful and the skin gets 
irritated during intercourse.  He uses a wart remover and zinc 
oxide during the flare-ups, which are helpful.  On examination 
there were hyperpigmented round scars on the shaft of the penis 
with a linear ulcerative area on the foreskin near the head of 
the penis, and a hyperpigmented scar that was linear around the 
foreskin near the head of the penis.  The penis was nontender and 
there was no edema, warts, or lymphadenopathy.  The Veteran was 
diagnosed with genital warts with no current flare-up, and 
nonspecific hyperpigmented areas on the shaft of the penis.

With regard to the Veteran's genital warts claim, the Board is 
aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 
405, 408 (1994), a case which, like this one, involved the 
evaluation of a service-connected disorder which tended to 
fluctuate or to be cyclical in its manifestation of symptoms, 
i.e., a skin disorder which had "active and inactive stages" or 
was subject to remission and recurrence.  See also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) ("it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed").  Thus, the 
frequency, duration, and outbreaks of skin disease exacerbations 
must be addressed and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  See, 
however, 38 C.F.R. § 4.1, directing that percentage ratings 
should represent, as far as can practicably be determined, the 
average impairment of earning capacity resulting from service-
connected disability.  

Therefore, on remand the Veteran should be scheduled for a VA 
examination in the summer, since he has indicated that that is 
when he has flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  With authorization provided by the Veteran, the 
RO should attempt to obtain any additional evidence 
not of record which pertains to the claim for 
entitlement to an initial compensable evaluation for 
genital warts.  The RO should also invite the 
Veteran to submit all pertinent evidence in his 
possession, and explain the type of evidence that is 
his ultimate responsibility to submit.  

2.  The Veteran should be scheduled for a VA 
dermatological examination to determine the exact 
nature and disabling symptomatology of his genital 
warts.  The claims file, to include a copy of this 
Remand, should be made available to the examiner.  
If possible, and with supplemental information from 
the Veteran for guidance in that regard, the 
examination should be scheduled in the summer or at 
another time when the skin problems are active.  If 
this is not possible, the file should be so 
annotated.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for an initial 
compensable evaluation for genital warts.  If 
the benefits sought on appeal remain denied, 
the Veteran and his attorney should be 
provided with a supplemental statement of the 
case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


